HARDING, Justice.
We have for review Wal-Mart Stores, Inc. v. Estate of Coker, 22 Fla. L. Weekly D1561, — So.2d - (Fla. 1st DCA June 23,1997), in which the First District Court of Appeal certified the following questions to be of great public importance:
IS AN ACTION ALLEGING THE NEGLIGENCE OF THE DEFENDANTS IN FAILING TO EMPLOY REASONABLE SECURITY MEASURES, WITH SAID OMISSION RESULTING IN AN INTENTIONAL, CRIMINAL ACT BEING PERPETRATED UPON THE PLAINTIFF BY A NON-PARTY ON PROPERTY CONTROLLED BY THE DEFENDANTS, AN “ACTION BASED UPON AN INTENTIONAL TORT” PURSUANT TO SECTION 768.81(4)(b), FLORIDA STATUTES (1993), SO THAT THE DOCTRINE OF JOINT AND SEVERAL LIABILITY APPLIES?
IN SUCH AN ACTION, IS IT REVERSIBLE ERROR FOR THE TRIAL COURT TO EXCLUDE AN INTENTIONAL, CRIMINAL NON-PARTY TORTFEASOR FROM THE VERDICT FORM?
We have jurisdiction pursuant to article V, section 3(b)(4) of the Florida Constitution. In Merrill Crossings Associates v. McDonald, 705 So.2d 560 (Fla.1997), this Court answered the first question in the affirmative and the second question in the negative. Accordingly, we approve the decision of the district court and remand this case for proceedings consistent -with our opinion.
It is so ordered.
KOGAN, C.J., and OVERTON, SHAW, WELLS, ANSTEAD and PARIENTE, JJ., concur.